department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penaity file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephoiie number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil legend state date date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code i r c sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were formed as a nonprofit corporation under the laws of state on date you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date your articles of incorporation hereinafter articles state that you are organized to engage in any lawful activity permitted by sec_501 specifically your purposes are to foster and promote the development of public access to and adoption of x as a framework for user- centric identity on the internet and to acquire create hold and manage intellectual_property related to x and provide equal access to such intellectual_property to the x community and public at no charge x is a software requirements specification which is a technical document describing what software will do and how it will be expected to perform in other words x is not software but rather is a blueprint for software when x is implemented by an organization issuing x usernames and passwords x provider and a website accepting x x adopters’ it allows internet users to consolidate their multiple internet usernames and passwords into one universal username and password x user x is available from your website for free and without registration to any x user x provider or x adopter for any purpose including commercial and noncommercial purposes in a adoption on the web with over one billion x enabled user accounts and over big_number websites accepted x for logins several large commonly used websites are x providers or adopters letter dated date you state that x is rapidly gaining your website describes the advantages of x to users and adopters the main advantage of x to users is that it provides a simpler faster and more convenient way for users to access their favorite websites the advantages to adopters are more numerable first you describe x as a way for adopters to increase web users x reduces registration time because users can sign on using an existing username and password rather than creating a new username and password and filling out a lengthy registration form second you describe x as an easy method of data collection you state that x providers often collect and share a wide range of demographic information including name date of birth location gender and e-mail addresses this information allows adopter to optimize its marketing efforts and tailor its website to target the needs of its core audience third you describe x as a cost reducer because the adopter no longer needs to invest time and resources into user identity protection finally you describe x as a way to increase market penetration you state that x allows adopters to link into other open source protocols including protocols that allow adopters to access users’ address books and contact lists which allows adopters to reach a wider audience you state that a significant part of your activities will involve fostering and promoting the development of public access to and adoption of x you expect to devote at least percent of your time efforts and resources to these activities with respect to fostering public access to and adoption of x your website is your primary tool to educate the public about the value of x you will develop programs to raise awareness and increase adoption of x for example you initiated the program under which you awarded dollar_figurea grant to nonprofit_corporations meeting the eligibility requirements you made three awards and expected to give seven more ina letter dated date you stated that you discontinued the program and do not intend to institute any new grant making programs at this time your representatives will also attend trade shows and participate in formal and informal discussions about x both online and at individual companies you do not develop x rather you form working groups comprised of volunteers both members and non-members to develop x you require all contributors to agree to your intellectual_property rights policy which requires the contributor to make a patent promise not to asset certain patent claims against other contributors and against implementers you further state that contributors will be required to sign a non-assertion agreement that is designed to ensure that x is freely implementable without requiring any patent licensing agreements but do not provide a copy of the document you will own all intellectual_property pertaining to x however you state that no license royalty agreement or contract is required for distribution of x because it is a specification and not software your only source_of_income is membership dues you have two types of members sustaining members and community members sustaining members pay dollar_figureb in membership dues and have the right to appoint a single sustaining director community members pay dues ranging from dollar_figurec to dollar_figured and along with the sustaining members vote to elect a number of directors equal to the number of directors appointed by the sustaining members both sustaining and community members are permitted to use the x logo on their website and agree to have their names listed on press releases for x furthermore any members affiliated with another entity must sign an agreement indicating that no duty is owed to any third party regarding participation in x however membership is not required to use or participate in the development of x law sec_501 exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in r c sec_501 if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes among other things lessening the burdens of government relief of the poor and distressed or of the underprivileged advancement of education or science erection or maintenance of public buildings monuments or works and promotion of social welfare by organizations designed to accomplish any of the above purposes or in part to defend human and civil rights secured_by law sec_1_501_c_3_-1 provides that the term educational relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 example provides that an educational_organization includes an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television sec_1_501_c_3_-1 provides that a scientific_organization must be organized and operated in the public interest therefore the term scientific as used in sec_501 includes the carrying on of scientific research in the public interest research when taken alone is a word with various meanings it is not synonymous with scientific and the nature of particular research depends upon the purpose which it serves for research to be scientific within the meaning of sec_501 it must be carried on in furtherance of a scientific purpose the determination as to whether research is scientific does not depend on whether such research is classified as fundamental or basic as contrasted with applied or practical sec_1_501_c_3_-1 provides that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products or the designing or construction of equipment buildings etc a if the results of such research including any patents copyrights sec_1_501_c_3_-1 provides that scientific research will be regarded as carried on in the public interest processes or formula resulting from such research are made available to the public on a nondiscriminatory basis b if such research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision thereof or c if such research is directed toward benefiting the public the following are examples of scientific research which will be considered as directed toward benefiting the public and therefore which will be regarded as carried on in the public interest scientific research carried on for the purpose of aiding in the scientific education of college or university students scientific research carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public scientific research carried on for the purpose of discovering a cure for a disease or scientific research carried on for the purpose of aiding a community or geographical area by attracting new industry to the community or area or by encouraging the development of or retention of an industry in the community or area revrul_66_255 1966_2_cb_210 describes an educational_organization that qualified for providing public information in this ruling the organization educated the public as to a particular method of painless childbirth the organization utilized meetings films forums and publications to educate the public the organization carried out its purpose through a public programs of films followed by discussions with doctors and members of the organization b presentations on local radio stations c meetings conducted by a doctor or a registered nurse for expectant parents and d pamphlets manuals and books which are distributed to libraries hospitals and obstetricians revrul_70_584 1970_2_cb_114 held that an organization that recruited college students for government internship programs that related to their course of study qualified for exemption under sec_501 the internship program advanced the students’ education because it trained the individual for the purpose of improving or developing his capabilities in his chosen field of study revrul_71_506 1971_2_cb_233 describes an engineering society formed to engage in scientific research in the areas of heating ventilating and air conditioning hvac for the public that qualified as a scientific research organization under sec_501 the service found that the organization was comprised of hvac engineers architects educators and others who have a professional interest in hvac-with full membership in the organization limited to persons with years of experience in the science related to hvac the organization’s research was conducted by a full-time paid staff in the organization’s own laboratory typical subjects of investigation for the organization included the effects of solar radiation through various materials the phenomena of heat flow and transfer development of data on air friction the problems of panel heating and the physiological effects of air conditioning upon the human body the organization’s research was devoted exclusively to the development of data on basic physical phenomena which data can be used by anyone the organization published a regular journal and maintained a library where its data and specifically scores of model codes of minimal standards for hvac are stored for public review the service concluded that this organization engaged in scientific research specifically the organization used observation and experimentation to formulate and verify facts or natural laws pertaining to hvac -such as the effects of solar radiation through various materials its activities were performed by professionals with extensive scientific and or or technical expertise in hvac -such as members with a minimum of years experience in hvac science the organization conducted experimentation in its own laboratory the organization’s activities added to the knowledge of hvac science specifically with the organization publishing scores of model codes of minimum standards for hvac all the organizations data was maintained in a library and was publicly available based upon the above the service held that the organization’s research activities were scientific under sec_501 revrul_72_124 1972_1_cb_145 held that providing for the special needs of the aged has long been recognized as a charitable purpose for federal tax purposes where the requisite elements of relief of distress and community benefit have been found to be present as such an organization that is relieving the distress of aged personal by providing for the primary needs of such individuals for housing health care and financial security is held exempt from federal_income_tax under sec_501 of the code as an organization organized and operated exclusively for charitable purposes revrul_75_284 1975_2_cb_202 held that an organization that provided high school graduates and college students with uncompensated work experience in selected trades or professions qualified for exemption under sec_501 the program provided students with exposure to five of twenty-five trades or professions such exposure advanced the students’ education by familiarizing the students with various career fields and developing the students’ capabilities revrul_77_365 1977_2_cb_192 describes an educational_organization that conducted clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport revrul_78_310 1978_2_cb_173 held that an organization that provided law students with practical experience in exempt public interest law firms and legal aid societies qualified for exemption under sec_501 the organization advanced the law students’ education by developing or improving the students’ capabilities revrul_79_19 1979_1_cb_195 held that the handicapped are a charitable_class and that a nonprofit organization that provides specially designed housing to physically handicapped persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is operated exclusively for charitable purposes within the meaning of sec_501 of the code in 22_tc_265 the tax_court determined that an organization devoted to developing and propagating the use of the dewey decimal classification system and related index was a charitable_organization forest press’ primary activity was the ongoing development of the system which required continuous revision to this end forest press regularly employed an editor-in-chief and four editorial assistants and an additional two to three editorial assistants as publication dates approached by the time forest press was formed the system had been adopted by more than percent of the libraries in the united_states to classify and index their collections and was in use in countries thus the court concluded that the system was an important aid to education and research and not a commercial enterprise in 92_tc_1053 the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the private benefit of the republican party because its curriculum was tailored to republican interests its graduates worked for republican candidates and incumbents and it was financed by republican sources the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests private benefits included advantage profit fruit privilege gain or interest rationale an organization seeking tax-exempt status under sec_501 must be organized and operated exclusively for educational scientific charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see also sec_1_501_c_3_-1 the presence of a single substantial non-exempt purpose will destroy the exemption regardless of the number or importance of any truly exempt purposes 326_us_279 you state that you are seeking tax-exempt status under sec_501 as an educational and scientific_organization for the promotion and distribution of x based ona review of your activities you are not described in sec_501 as explained below charitable purposes you are not described in sec_501 as a charitable_organization for promoting and distributing x the term charitable is used in r c sec_501 in its generally accepted legal sense and is not to be construed as limited by the separate enumeration in that section see sec_1_501_c_3_-1 the term charitable includes the following relief of the poor and distressed or of the underprivileged advancement of education or science lessening the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above id additionally a purported charitable activity must benefit a sufficiently large and indefinite class the service has recognized charitable classes to include the poor distressed and underprivileged sec_1_501_c_3_-1 the aged revrul_72_124 1972_1_cb_145 and the sick or handicapped revrul_79_19 1979_1_cb_195 you promote and distribute x freely to the public x is a software requirement specification that allows internet users to consolidate their multiple internet usernames and passwords into one universal username and password the provision of goods or services to the public must fulfill a recognized sec_501 charitable purpose itself or be directed to benefiting a charitable_class recognized under r c sec_501 merely providing x to the public for free is not a charitable activity under sec_501 furthermore as stated above the service has recognized charitable classes to include the poor distressed and underprivileged the aged and the sick or handicapped however the public who may use x is not a recognized charitable_class thus you have not shown that you are operated exclusively for one or more exempt purposes scientific purposes you are not described in sec_501 as a scientific_organization for promoting and distributing x for an organization to qualify as an sec_501 scientific research organization the organization must engage in scientific research the scientific research must not include activities that are incident to commercial or industrial operations and the scientific research must be undertaken in the public’s interest sec_1 c - d i-iil you activities do not meet these requirements specifically you argue that your activities are similar to the organization described in revrul_71_506 1971_2_cb_233 which you describe as an organization qualifying for sec_501 recognition for developing model codes of minimum standards and which you state are similar to your activities of developing the x software standard however the organization described in revrul_71_506 was recognized as an sec_501 scientific research organization in revrul_71_506 1971_2_cb_233 the service held that an engineering society qualified as a scientific research organization under r c sec_501 the organization was operated to engage in scientific research in the areas of heating ventilation and air conditioning hvac for the public benefit the organization was comprised of hvac engineers architects and others who had a professional interest in hvac its main activity was research conducted by highly skilled personnel in the organization’s own laboratory which personnel used observation and experimentation to formulate and verify facts or natural laws pertaining to hvac-such as the effects of solar radiation through various materials the phenomena of heat flow and transfer development of data on air friction the problems of panel heating and the physiological effects of air conditioning upon the human body the organization’s research was devoted exclusively to the development of data on basic physical phenomena which data could be used by anyone and not on the development or improvement of particular products or services the organization published its results along with papers related to its findings in its journal these results became model codes of minimum standards for hvac unlike the organization described in revrul_71_506 you do not engage in scientific research and your activities are directed to producing an industry standard specifically your activities are directed primarily to produce industry standards for internet user identification in the form of x as opposed to scientific research furthermore the organization described in revrul_71_506 made no effort to promote the use of those minimum standards which is in direct contrast to your activities of actively promoting x in other words the models codes were incident to the organization’s scientific research activities as such you are not a scientific research organization educational_purposes you are not described in sec_501 as an educational_organization for promoting and distributing x the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 the regulations provide several examples of organizations that qualify as educational organizations including organizations whose activities consist of presenting public discussion groups forums panels lectures or other similar programs see sec_1_501_c_3_-1 example one such educational_organization was described in revrul_66_255 1966_2_cb_210 which describes an organization formed to educate the public as to a particular method of painless childbirth the organization carried out its purpose through a public programs of films followed by discussions with doctors and members of the organization b presentations on local radio stations c meetings conducted by a doctor or a registered nurse for expectant parents and d pamphlets manuals and books which are distributed to libraries hospitals and obstetricians another example of a qualifying educational_organization was described in revrul_77_365 1977_2_cb_192 in which the organization qualified for its activities of conducting clinics workshops lessons and seminars at municipal parks and recreational areas to instruct and educate individuals in a particular sport here you are not conducting any of the activities described above you argue that you are educational in the same way the organization in revrul_71_506 is educational specifically the organization in revrul_71_506 was found to be a scientific research organization that educated the public on the results of its scientific research through publishing its research results and making them available via operating a public library however you neither educate the public as to scientific research results nor do you operate a library your materials are best described as product manuals and user guides that inform the public as to x furthermore you are not described in sec_501 as a charitable_organization advancing education by promoting and distributing x the regulations provide several examples of organizations that advance education for example the organization described in revrul_70_584 1970_2_cb_114 recruited college students to participate in a government internship program the organization described in revrul_75_284 1975_2_cb_203 provided high school graduates and college students with uncompensated work experience in selected trades and professions and the organization described in revrul_78_310 1978_2_cb_173 provided law students with practical experience in exempt public interest law firms and legal aid societies here you are not conducting any of the activities described above you argue that your activities advance education because your activities are analogous to the activities of the organization in 22_tc_265 in forest press the organization’s primary activity was the continued development and propagation of the dewey decimal classification system which the tax_court described as an important aid to education and research and which classification system was adopted by more than of the libraries in the united_states and in foreign countries you argue that x assists users in obtaining quicker access to the internet which like the dewey decimal classification system is an important aid to education and research however permitting end users to gain quicker access to password protected websites or websites that require user identification such as online shopping and social media websites is neither educational nor comparable to promoting the dewey decimal classification system furthermore you do not limit distribution of x to educational or other charitable organizations x is available to alll enterprises commercial or otherwise thus your activities are neither educational nor advance education within the meaning of r c sec_501 private benefit an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest sec_1_501_c_3_-1 private benefit has been defined as nonincidental benefits conferred on disinterested persons that service private interests 92_tc_1053 prohibited private benefit may include an ‘advantage profit fruit privilege gain or interest id the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 it is the organization’s burden to establish that it is not organized or operated for you are not operated exclusively for one or more exempt purposes because the promotion and distribution of x serves the substantial private interests of x adopters private benefit need not be strictly monetary in american campaign academy v commissioner the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the substantial private interests of the republican party because its curriculum was tailored to republican interests its graduates worked for republican candidates and incumbents and it was financed by republican sources 92_tc_1053 here x benefits the commercial interest of its adopters first x increases the adopter’s web users by reducing barriers to entry second x provides adopters access to the more extensive demographic information collected by x providers third when used in conjunction with other open source protocols x provides access to additional user information such as address books and contact lists the increased users and access to additional information allows x adopters to more narrowly tailor their marketing and advertising efforts which will provide x adopters with additional income finally x reduces or eliminates the security costs required to protect user information thus you are operated for private rather than public interests in violation of sec_501 conclusion based on the above we have made a determination that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 because you are not organized and operated exclusively for one or more exempt_purpose you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters internal_revenue_service te_ge se t eo ra t3 constitution ave n w washington dc please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreement exempt_organizations
